Citation Nr: 0835599	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in 
Little Rock, Arkansas and Des Moines, Iowa (RO).  This case 
was remanded by the Board in March 2007 for additional 
development.


FINDING OF FACT

The veteran failed, without good cause, to appear for 
scheduled VA examinations in December 2004, April 2005, and 
May 2008.


CONCLUSIONS OF LAW

1.  Due to the veteran's failure to report for VA 
examinations, his claim of entitlement to an increased rating 
for post-traumatic stress disorder (PTSD) is denied.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.655 
(2007).

2.  Due to the veteran's failure to report for VA 
examinations, his claim of entitlement to a total disability 
rating based on individual unemployability due to 
service-connected disabilities (TDIU) is denied.  38 C.F.R. § 
3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 


(2006).  Prior to initial adjudication, a letter dated in 
October 2003 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
August 2004 and April 2007, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.

The Board notes that the veteran has failed to appear on 3 
recent occasions in which examinations have been scheduled to 
determine the current severity of his service-connected PTSD, 
including as recently as May 2008.  In April 2008 a letter 
was sent to the veteran's last known address which notified 
him that he had been scheduled for VA examinations on May 15, 
2008 and that failure to report for a VA examination may have 
adverse consequences, including the denial of the claims.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claims and his 
repeated failure to appear for scheduled VA examinations has 
prevented VA from adjudicating his claims.  "[T]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, without good cause, 
the claim will be denied.  38 C.F.R. § 3.655(b).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

The veteran was scheduled for VA examinations of his 
service-connected PTSD in December 2004, April 2005, and May 
2008 in conjunction with his increased rating and TDIU 
claims.  The veteran failed to report for all of the 
scheduled examinations.

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159 (2007).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  See 
38 C.F.R. § 3.655.

In this case, VA scheduled the veteran for examinations of 
his PTSD as VA determined that the evidence of record was 
insufficient to determine the current level of severity of 
the veteran's service-connected PTSD and its impact on his 
employability.  No VA evaluation for rating purposes of the 
service-connected PTSD had been conducted since October 2003.  
Subsequent to the October 2003 VA medical examination report, 
the veteran's PTSD evaluation was increased to 50 percent by 
an October 2003 rating decision.  The veteran's former 
representative then filed a notice of disagreement, claiming 
that the October 2003 examination was inadequate.  
Accordingly, another examination of the veteran was required 
in order to determine the current severity of his 
service-connected PTSD and its impact on his employability.  
Moreover, all medical evidence of record dated after October 
2003 was for treatment purposes only.  These treatment 
records were not part of a comprehensive examination for 
evaluation purposes and are not sufficient for rating 
purposes for either the PTSD or TDIU claims.  It is therefore 
clear that additional examinations were required and were 
properly scheduled.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist requires a 
thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability).

The evidence of record shows that the veteran was provided 
with timely notice to report for the scheduled VA 
examinations in May 2008.  Furthermore, the evidence of 
record shows that this notice was sent to the veteran's last 
known address.  However, he failed to report for these 
examinations.  While numerous letters have 


been returned as undeliverable from the veteran's last known 
address, VA has attempted to locate a new address at which 
the veteran can be found.  These attempts have all indicated 
that the last known address is the proper one and thus VA 
properly continued to use that address despite the letters 
being returned as undeliverable.  

In this case, there is no evidence of record demonstrating 
that the veteran had "adequate reason" or "good cause" for 
failing to report to be examined when VA requested.  No 
explanation has been provided by the veteran for his failure 
to appear for the VA examinations.  Additionally, the veteran 
was specifically notified that failure to report for VA 
examinations scheduled in order to determine the current 
severity of a service-connected disability could result in 
the rating claims being denied.

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
veteran failed to report for scheduled VA examinations in 
December 2004, April 2005, and May 2008 which were necessary 
in order for the RO to properly evaluate his increased rating 
and TDIU claims.  No adequate explanation has been offered 
for his failure to report.  There is no evidence on file 
demonstrating that the veteran had good cause for failing to 
report for examinations of his service-connected PTSD when VA 
requested.  He has not since explained why he failed to 
appear for the examinations and he has not submitted recent 
medical evidence concerning his service-connected PTSD which 
would enable to RO to evaluate that disability in an informed 
manner.  See 38 C.F.R. § 3.326 (2007).

In such situations, the Board has no alternative but to deny 
the veteran's increased rating claims as provided under the 
regulatory provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claims of 
entitlement to an increased evaluation for PTSD and 
entitlement to TDIU is denial of the claims because of his 
failure to report for scheduled VA examinations without 
evidence of good cause for the failure to report.


ORDER

An increased evaluation for service-connected post-traumatic 
stress disorder is denied.

A total rating for compensation purposes based upon 
individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


